Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on 4/27/2021.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a digital processor configured to receive the ADC data signal from the ADC, receive a digital set-point input signal, and produce a digital DAC data signal based on the ADC data signal and the digital set-point input signal, wherein the digital set-point input signal corresponds to a set-point voltage value of the output voltage desired to be outputted at the high-voltage output; and a digital-to-analog converter (DAC) configured to receive the digital DAC data signal from the digital processor, convert the digital DAC data signal to an analog DAC output signal, and output the DAC output signal to the setting input, wherein the digital processor is configured to calculate a value for the digital DAC data signal effective to set the control signal outputted by the error amplifier to a value effective for adjusting the output voltage outputted by the high-voltage source to the set-point voltage value.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...an analog-to-digital converter (ADC) configured to receive the measurement signal from the voltage divider, convert the measurement signal to an ADC data signal, and output the ADC data signal; a digital processor configured to receive the ADC data signal from the ADC, receive the amplifier output signal from the error amplifier, receive a digital set-point input signal, and produce a first digital DAC data signal and a second digital DAC data signal based on the ADC data signal, the amplifier output signal, and the digital set-point input signal, wherein the digital set-point input signal corresponds to a set-point voltage value of the output voltage desired to be outputted at the high-voltage output; a first digital-to-analog converter (DAC) configured to receive the first digital DAC data signal from the digital processor, convert the first digital DAC data signal to an analog DAC output signal, and output the DAC output signal to the setting input; and a second digital-to-analog converter (DAC) configured to receive the second digital DAC data signal from the digital processor, convert the second digital DAC data signal to the control signal, and output the control signal to the control signal input, wherein the digital processor is configured to calculate respective values for the first digital DAC data signal and the second digital DAC data signal effective to set the amplifier output signal to a value effective for adjusting the output voltage outputted by the high-voltage source to the digital voltage set-point inputted to the set-point voltage value.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...transmitting the ADC data signal to a digital processor; in the digital processor, receiving a digital set-point input signal corresponding to a set-point voltage value of the output voltage desired to be outputted from the high-voltage source, producing a digital DAC data signal based on the ADC data signal and the digital set-point input signal, and transmitting the digital DAC data signal to a digital-to-analog converter (DAC); in the DAC, converting the digital DAC data signal to an analog DAC output signal, and transmitting the DAC output signal to a setting input of the error amplifier; and in the error amplifier, producing the control signal based on the measurement signal and the analog DAC output signal, and transmitting the control signal to the high-voltage source, wherein the digital processor calculates a value for the digital DAC data signal effective to set the control signal produced by the error amplifier to a value effective for adjusting the output voltage outputted by the high-voltage source to the set-point voltage value.” in combination with the additionally claimed features, as are claimed by the Applicant.
Examiner note:  The written opinion of the international searching authority (hereinafter WO) notes D1 in view of D2 is an obvious combination to reject Application.  The Examiner notes D2 fails to teach the ADC and DAC as claimed by the Applicant, specifically the claimed arrangement of the ADC and DAC,  a digital set-point input signal, and further limitations.  Therefore D1 in view of D2 fail to teach the limitations as claimed by Applicant.

	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050010826, Pullen, Stuart  et al. discloses a slew rate limited reference for a buck converter.
US 8860595, Fan; Siqiang et al. discloses a scalable voltage ramp control for power supply systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838